Citation Nr: 0523716	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for facial laceration 
scars.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
and neck injury.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1950 to August 1952, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Most recently, in an unappealed decision dated in January 
1990, the RO found that no new and material evidence had been 
submitted to reopen claims of entitlement to service 
connection for facial laceration scars and for headaches 
claimed as residuals of a jeep accident.

3.  The evidence received since the January 1990 decision, by 
itself, or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claims for service connection for facial 
laceration scars and for residuals of a head and neck injury.


CONCLUSIONS OF LAW

1.  The January 1990 decision, which denied reopening the 
veteran's claim for service connection for scars, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received subsequent to the January 1990 
decision is not new and material, and the claim for service 
connection for facial laceration scars is not reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2004).

3.  The January 1990 decision, which denied reopening the 
veteran's claim for service connection for headaches, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

4.  The evidence received subsequent to the January 1990 
decision is not new and material, and the claim for service 
connection for residuals of a head and neck injury is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the July 
2003 rating decision as well as the June 2004 Statement of 
the Case issued in connection with these claims have notified 
the veteran of the evidence considered, the pertinent laws 
and regulations, and the reasons his claims were denied.  In 
addition, a letter was sent to the veteran in June 2003 that 
specifically informed him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) the June 2003 
letter has essentially satisfied the notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran's wife also submitted a lay statement.  
In addition, a search was made for morning reports of the 
24th Division Headquarters Dispensary in Korea from January 
15, 1952 to March 15, 1952.  However, a response provided by 
the National Personnel Records Center indicated that there 
were no morning reports pertaining to the veteran.

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims.  However, the 
duty to provide a medical examination and/or obtain a medical 
opinion in a claim for disability compensation benefits does 
not apply in cases involving an attempt to reopen a finally 
adjudicated claim unless new and material evidence is 
presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii) 
(2004).  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  Simply put, the 
Board finds that disposition of the appellant's claims is 
appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The veteran's claims for service connection for facial 
laceration scars and for residuals of a head and neck injury 
were previously considered and denied by the RO in decisions 
dated in February 1968 and January 1990.  Although the 
veteran did file a Notice of Disagreement with the January 
1990 decision and a Statement of the Case was issued, the 
veteran did not submit a Substantive Appeal.  In general, 
rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2003, the veteran requested that his claims for 
service connection for facial laceration scars and for 
residuals of a head and neck injury be reopened.  The RO 
denied reopening the claims on the basis that new and 
material evidence had not been submitted.  A claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to a claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured after the last disallowance is 
"new and material."  The Board recognizes that there has 
been a regulatory change in the definition of new and 
material evidence that is applicable to all claims filed on 
or after August 29, 2001, such as the instant case.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).   Under the version of 38 C.F.R. § 3.156(a) 
applicable in this case, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

In the decision dated in January 1990 that most recently 
denied service connection for scars and for headaches, the RO 
indicated that the veteran's claims for service connection 
were previously denied by a February 1968 rating decision 
because his service medical records did not show treatment 
for a head injury or for residuals of a jeep accident.  As 
such, a favorable determination could not be made without the 
submission of new and material evidence.  

The evidence associated with the claims file subsequent to 
the January 1990 decision includes VA medical records and a 
lay statement submitted from the veteran's wife as well as 
his own assertions.  The Board has thoroughly reviewed this 
evidence.  However, the Board finds that such evidence is not 
new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claims for service connection.

The Board finds that the VA medical records dated from 
October 1999 to June 2003 are certainly new in that they were 
not of record at the time of the January 1990 decision.  
However, those records are not probative, as they fail to 
provide a nexus between a current disorder and the veteran's 
military service.  Rather, the evidence simply indicates that 
the veteran complained of having frequent headaches in April 
2002, which he believed were related to a head injury that he 
had sustained in service.  The treating physician did not 
provide an opinion as to whether the veteran had a current 
head or neck disorder that was incurred in or aggravated by 
his military service.  As such, these treatment records 
merely indicate that the veteran had current complaints and 
do not provide medical evidence relating a current disorder 
to his military service.  In addition, the Board notes that 
these records do not document any complaints or treatment 
pertaining to facial laceration scars.  Thus, these records 
do not relate to an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the VA medical records dated from October 
1999 to June 2003 are not material.

As for the VA medical records dated from June 2003 to May 
2004, the Board finds that they are certainly new in that 
they were not of record at the time of the January 1990 
decision.  However, those treatment records are not probative 
in that they do not document any complaints, treatment, or 
diagnosis of facial laceration scars or of a head or neck 
disorder.  Therefore, the Board finds that these VA medical 
records are not material, as they do not relate to an 
unestablished fact necessary to substantiate the claim.

The Board also finds that the lay statement submitted by the 
veteran's wife and the statement submitted by the veteran are 
not new and material.  The spouse's statement relates that 
the veteran came home from Korea in March 1952 with a scar 
above his nose and between his eyes and that he reported 
having been in an accident.  His wife also indicated that he 
currently suffers from headaches and that he still has a 
visible scar.  Although her statement was not previously 
associated with the claims file, this statement is cumulative 
and redundant, in that it reiterates the assertions already 
made by the veteran.  As such, the spouse and the veteran's 
statements are duplicative of the evidence already of record.  
While the veteran's spouse is, just as the veteran, competent 
to relate a personal observation, neither the veteran nor his 
spouse can provide probative evidence establishing a 
relationship between a current disorder and the veteran's 
military service.  In this regard, the Board notes that 
generally, only medical professionals are competent to render 
an opinion on matters of medical etiology or diagnosis. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
the United States Court of Appeals for Veterans Claims 
(Court) has noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection. See Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board concludes that the lay statements are 
not new and material evidence. 

Significantly, the evidence missing at the time of the 
January 1990 decision continues to be absent.  Specifically, 
there remains no competent medical evidence that indicates 
that the veteran currently has facial laceration scars or 
other residuals of a head or neck injury that was incurred in 
or aggravated by service or that are in any way causally or 
etiologically related to his service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the veteran's previously denied claims for service 
connection for facial laceration scars and for residuals of a 
head and neck injury.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for facial laceration scars is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of a head and neck injury is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


